DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/14/2021 has been entered and fully considered.
Claims 1-6, 8-10, and 12-13 are pending and were previously allowed.  The amendment filed on 10/14/21 cancelled previously rejected claims 14-18.
Allowable Subject Matter
Claims 1-6, 8-10, and 12-13 (renumbered 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…obtaining NCS requirements for automatic control of the automated process to be performed in the controlled process node, wherein the automatic control comprises feedback control of the output signal and wherein the NCS requirements comprises one or more of a closed loop bandwidth, wherein the closed loop bandwidth determines a response time with respect to changes in the reference signal, and a closed loop static error, wherein the closed loop static error determines control accuracy for a constant reference signal;…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 1 and 13 are not taught nor suggested by the prior art(s) of record.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HABTE MERED/Primary Examiner, Art Unit 2474